Citation Nr: 0907302	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1974 to 
April 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which, inter alia, denied service connection 
for bilateral hearing loss.  

This matter was initially before the Board in October 2007, 
at which time it, inter alia, remanded the current issue on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.  

In April 2007, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript has been associated with the record and 
reviewed.

Based on a December 17, 2008 statement provided by the 
Veteran, it appears he may be raising additional claims, 
including a claim for entitlement to service connection for 
erectile dysfunction ("E.D."), though this is unclear.  The 
Board may not entertain an application for review on appeal 
unless it conforms to the law.  38 U.S.C.A. § 7108 (West 
2002).  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  The RO should request the Veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  The Veteran has current bilateral sensorineural hearing 
loss. 

2.  There is no evidence of hearing loss during service or 
within one year after        service, or for many years 
thereafter.  

3.  There is no competent medical evidence suggesting a link 
between the Veteran's current bilateral hearing loss and his 
period of active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in January 2005.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in March 2006, after issuance of the initial 
unfavorable AOJ decision in October 2005.  However, both 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
January 2005, followed by subsequent VCAA and Dingess notice 
in March 2006, the RO readjudicated the claim in an SSOC 
dated in December 2008.  Thus, the timing defect in the 
notice has been rectified.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The VA also 
provided the Veteran with a VA examination in October 2005.  
Moreover, the Veteran and his representative have submitted 
several lay statements in support of his claim, and the 
Veteran was afforded an opportunity in April 2007 to provide 
testimony at a videoconference hearing.  

In addition, pursuant to remand directives in an October 2007 
Board decision, the RO scheduled the Veteran for two 
additional VA examinations in May 2008 and October 2008 in an 
effort to obtain an opinion regarding a possible link between 
the Veteran's bilateral hearing loss and military service.  
The Veteran, however, failed to report for both scheduled VA 
examinations.  In this regard, when the Veteran, without good 
cause, fails to appear for a scheduled examination in 
conjunction with an original claim for service connection, 
the claim will be rated on the evidence of record.  38 C.F.R. 
§ 3.655(b).  Here, in two statements dated in June 2008 and 
December 2008, the Veteran requested that another VA 
examination be scheduled without indicating any good cause 
for his failure to report to the scheduled examinations, and 
only indicating that he was "willing to try and make any 
rescheduled appointments...."  See the Veteran's statement 
dated in December 2008.  Further, although the Veteran's 
representative indicated in a February 2009 Appellant's Brief 
that there may have been good cause for the Veteran's failure 
to report for two scheduled VA examinations, he also failed 
to specify any reasons for the Veteran's failure to report to 
his scheduled examinations.  In addition, the claims folder 
reveals that the Veteran received a notice letter with 
respect to each examination.  In this regard, while VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Thus, without any good cause shown and 
with a lack of cooperation with the VA on the Veteran's part, 
there is no reason to schedule the Veteran for yet a third VA 
examination.   

Further, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, the 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  In this case, 
although there is competent medical evidence of current 
bilateral hearing loss, there is no evidence that the Veteran 
incurred hearing loss in service or within one year of 
service.  Thus, there is no indication of an association 
between the Veteran's current bilateral hearing loss and 
service and no need for a VA examination.  

Thus, in light of the fact that the RO has obtained all STRs, 
SPRs, and VA treatment records, and the fact that the Veteran 
was provided with an opportunity to testify at a 
videoconference hearing and scheduled for multiple VA 
examinations for which he failed to report, there is no 
indication that any additional evidence remains outstanding; 
therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with the instructions 
from its October 2007 remand.  Specifically, the RO was 
instructed to provide the Veteran with an audiology 
examination of both of his ears to determine the extent, 
nature, and etiology of his bilateral hearing loss, and to 
determine whether Veteran's bilateral hearing loss is related 
to, or aggravated by, in-service acoustic trauma.  In this 
respect, the Board finds that the RO has complied with these 
instructions by scheduling for the Veteran two VA audiology 
examinations in May 2008 and October 2008.  Stegall v. West, 
11 Vet. App. 268 (1998).  However, as already mentioned 
above, the Veteran failed to report for either examination.  
As stated above, while VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with the VA 
in developing evidence; the duty to assist is not a one-way 
street.  See Wood, supra, 1 Vet. App. at 190. 

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran contends that his bilateral hearing 
loss resulted from service in a tank unit, where to he was 
exposed to the noise from the tanks outside the tank park 
supply warehouse.  See VA Form 9 dated in March 2006 and the 
Veteran's statement dated in December 2008.

The Board initially notes that, as previously mentioned, the 
Veteran failed to report, without any good cause, to his 
scheduled VA audiology examinations in May 2008 and October 
2008.  A review of the record indicates that the Veteran was 
provided notice of these examinations; yet statements from 
the Veteran dated in June 2008 and December 2008 contain no 
explanation for his failure to appear.  When the Veteran does 
not appear for a scheduled examination in conjunction with an 
original compensation claim, such as the case here, the claim 
will be rated on the evidence of record, which the Board will 
do in this case.  38 C.F.R. § 3.655(b).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, an October 2005 VA audiogram assessed 
the Veteran with bilateral sensorineural hearing loss.  The 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
20
40
70
LEFT
10
15
20
20
40

Speech recognition score was 92 percent for the right ear and 
88 percent for the left ear.  Thus, there is sufficient 
evidence of current bilateral hearing loss.  

However, a review of the Veteran's STRs reveals no 
complaints, treatment, or diagnosis of hearing loss in either 
ear throughout his years of active service.  Significantly, 
the Veteran's separation examination dated in January 1978 
also failed to reveal any hearing loss within VA standards.  
38 C.F.R. § 3.385.  Thus, the Board must find that the STRs, 
as a whole, provide negative evidence against this claim, as 
they show neither complaints nor evidence of any hearing 
loss.  

Post-service, there is no medical evidence of hearing loss 
until October 2004, when the Veteran complained of a gradual 
decrease in hearing for an unknown period of time and was 
found to have bilateral hearing loss during a VA audiology 
consult.  See VA audiology consult report dated in October 
2005.  This is a period of approximately 24 years between a 
diagnosis of hearing loss and the Veteran's discharge from 
military service.  In that regard, the Federal Circuit Court 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Moreover, 
aside from the October 2005 audiology consult and a VA 
audiology examination in October 2005, post-service treatment 
records reveal no treatment whatsoever for hearing loss.  
Although he is competent to report worsening of hearing since 
service, the Veteran's lay statements here as to continuity 
of symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of 
hearing loss until decades after discharge.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  It follows, therefore, 
that the Board finds no evidence of sensorineural hearing 
loss or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the 
presumption of in-service incurrence for sensorineural 
hearing loss is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  Additionally, there also is no 
evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current hearing loss and 
his active military service, no medical evidence supports 
this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his bilateral hearing 
loss to service.  These medical reports simply do not in any 
way associate his hearing loss with his military service.  A 
VA audiology examiner in October 2005 also did not provide an 
opinion regarding the relationship between the Veteran's 
hearing disability and his military service because the 
claims file was unavailable for review at that time and the 
VA examiner indicated that such an opinion would be 
speculative without review of the claims file.  In this 
regard, the Board reiterates the fact that the Veteran was 
scheduled for a VA audiology examination on two occasions, in 
May 2008 and October 2008, in order to obtain such a nexus 
opinion, but the Veteran failed to show for both examinations 
as scheduled.  As already stated, the Veteran has a duty to 
assist and cooperate with VA in developing evidence, which 
the Veteran failed to do in this case.  See Wood, 1 Vet. App. 
at 190.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's bilateral 
hearing loss claim as they reveal bilateral hearing loss that 
began decades after service with no connection to service.

The Board emphasizes that although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


